DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot in light of new grounds of rejection made below.
In light of above mentioned arguments, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (US 2015/0076537; hereinafter Chou).
Regarding claim 1, Fig 2 of Chou discloses a light emitting device, comprising: 
a first face (Top surface; Fig 2);
a second face (Bottom surface; Fig 2) opposite to the first face; 
a first semiconductor layer (108; Fig 2; ¶ [0033]); 
a second semiconductor layer (104; Fig 2; ¶ [0031]); 

a first electrode (112 (Right)); Fig 2; ¶ [0036]) that is provided on the first face (Top surface; Fig 2) and is electrically coupled (¶ [0036]) to the light emitting layer (106; Fig 2; ¶ [0032]); 
a second electrode (110; Fig 2; ¶ [0036]) that is provided on the second face (Bottom surface; Fig 2), wherein 
each of the first electrode (112 (Right)); Fig 2; ¶ [0036]) and the second electrode (110; Fig 2; ¶ [0036]) is electrically coupled to the light emitting layer (106; Fig 2; ¶ [0032]),
 	the first semiconductor layer (108; Fig 2; ¶ [0033]) is between the first electrode (112 (Right)); Fig 2; ¶ [0036]) and the light emitting layer (106; Fig 2; ¶ [0032]), and 
the second semiconductor layer (104; Fig 2; ¶ [0031]) is between the second electrode (110; Fig 2; ¶ [0036]) and the light emitting layer (106; Fig 2; ¶ [0032]); and 
a non-selected electrode (112 (Left end); Fig 2; ¶ [0036]) that is provided on the first face (Top surface; Fig 2), wherein the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]) is not electrically coupled to a potential supply source (Fig 2).

Regarding claim 6, Fig 2 of Chou discloses the first electrode (112 (Right)); Fig 2; ¶ [0036]) is on a first region (Right end) of the first face (Top surface; Fig 2),

the first region (Right end; Fig 2) is different from the second region (Left end; Fig 2).

Regarding claim 7, Fig 2 of Chou discloses a first portion (Right end; Fig 2) of each of the light emitting layer (106; Fig 2; ¶ [0032]) and the first semiconductor layer (108; Fig 2; ¶ [0033]) overlaps (Right end) the first electrode (112 (Right)); Fig 2; ¶ [0036]),
a second portion (Left end; Fig 2) of each of the light emitting layer (106; Fig 2; ¶ [0032]) and the first semiconductor layer (108; Fig 2; ¶ [0033]) overlaps the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]), and
the first portion (Right end; Fig 2) is electrically separated (Fig 2) from the second portion (Left end; Fig 2).

Regarding claim 8, Fig 2 of Chou discloses the first electrode (112 (Right)); Fig 2; ¶ [0036]) and the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]) have respective symmetrical shapes in plan view (Fig 2).

Regarding claim 9, Fig 2 of Chou discloses a planar shape of the first electrode (112 (Right)); Fig 2; ¶ [0036]) is a quadrangular shape (Fig 2).



Regarding claim 14, Fig 2 of Chou discloses the first electrode (112 (Right)); Fig 2; ¶ [0036]) includes a plurality of conductive films (¶ [0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2015/0076537; hereinafter Chou) and further in view of Park et al (US 2009/0001401; hereinafter Park).
Regarding claim 2, Fig 2 of Chou discloses an area of the first electrode (112 (Right)); Fig 2; ¶ [0036]) is same from an area of the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]).
However Chou does not expressly disclose an area of the first electrode is different from an area of the non-selected electrode.
In the same field of endeavor, Park discloses an area of a first electrode (600a; Fig 2; ¶ [0018]) can be same or different from an area of the non-selected electrode (600b; Fig 2; ¶ [0018]).


Regarding claim 3, Fig 2 of Chou discloses a planar shape of the first electrode (112 (Right)); Fig 2; ¶ [0036]) is same from a planar shape of the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]).
However Chou does not expressly disclose a planar shape of the first electrode is different from a planar shape of the non-selected electrode.
In the same field of endeavor, Park discloses a planar shape of a first electrode (600a; Fig 2; ¶ [0018]) can be same or different from a planar shape of the non-selected electrode (600b; Fig 2; ¶ [0018]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a planar shape of the first electrode can be same or different from a planar shape of the non-selected electrode for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2015/0076537; hereinafter Chou) and further in view of Toba et al (US 2014/0015105; hereinafter Toba).
Regarding claim 4, Chou does not expressly disclose a constituent material of the first electrode is different from a constituent material of the non-selected electrode.
In the same field of endeavor, Figs 6A-6D of Toba discloses the first electrode (the n-type second electrode 48, Figs 6A-6D, ¶ [0074]) and the non-selected electrode (the n-side first electrode 42, Figs 6A-6D, ¶ [0073]) differ from each other in constituent material (¶ [0073]- ¶ [0074]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Toba to form the first electrode and the non-selected electrode differ from each other in constituent material in order to further reduce the electrode resistance and increase the effective light-emitting area (¶ [0062]).

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2015/0076537; hereinafter Chou) and further in view of Kinoshita (US 2019/0067523; hereinafter Kinoshita).
	Regarding claim 10, Chou does not expressly disclose another one of the first electrode or the non-selected electrode surrounds the quadrangular shape.
	In the same field of endeavor, Figs 2 and 4 of Kinoshita discloses one of a first electrode (7; Fig 1; Right side) is quadrangular shape (Figs 1-2/4) and another one of a 
	Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention in order for one of the first electrode or the non-selected electrode surrounds the quadrangular shape in order to achieve desire shape/configuration of the first electrode and non-selected electrodes (¶ [0076]).

	Regarding claim 11, Chou does not expressly disclose a planar shape of the one of the first electrode or the non-selected electrode is circular.
In the same field of endeavor, Figs 2 and 4 of Kinoshita discloses a planar shape one of a first electrode (7; Fig 1; Right side) is circular (Fig 3).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a planar shape one of a first electrode (7; Fig 1; Right side) is circular in order to achieve desire shape/configuration of the first electrode and non-selected electrodes (¶ [0076]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2015/0076537; hereinafter Chou) and further in view of Kadan et al (US 2011/0156065; hereinafter Kadan).
Regarding claim 13, Chou does not expressly disclose a switching device coupled to each of the first electrode and the non-selected electrode, wherein the switching device configured to supply a potential to the first electrode.

Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chou to incorporate the teachings of Kadan to arrange a switching device that is coupled to the first electrode and the non-selected electrode, wherein the switching device is operable to supply a potential to the first electrode in order to maintain the condition capable of emitting a light through remaining semiconductor light emitting elements while one semiconductor light emitting element is unable to emit light (¶ [0083]).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmen (US 2015/0371597; hereinafter Shimmen) in view of Chou et al (US 2015/0076537; hereinafter Chou).
Regarding claim 15, Fig 1 of Shimmen discloses a display panel (100; Fig 1) includes a mounting substrate (120; Fig 1; ¶ [0031]); and
a plurality of light emitting devices (200; Fig 1; ¶ [0031]) on the mounting substrate.
However Shimmen does not expressly disclose plurality of light emitting device comprising: a first face; a second face opposite to the first face; a first semiconductor 
a first electrode that is provided on the first face and is electrically coupled to the light emitting layer; a second electrode that is provided on the second face, wherein each of the first electrode and the second electrode is electrically coupled to the light emitting layer, the first semiconductor layer is between the first electrode and the light emitting layer, and the second semiconductor layer is between the second electrode and the light emitting layer; and a non-selected electrode that is provided on the first face, wherein the non-selected electrode is not electrically coupled to a potential supply source.
In the same field of endeavor, Fig 2 of Chou discloses a light emitting device, comprising: 
a first face (Top surface; Fig 2);
a second face (Bottom surface; Fig 2) opposite to the first face; 
a first semiconductor layer (108; Fig 2; ¶ [0033]); 
a second semiconductor layer (104; Fig 2; ¶ [0031]); 
a light emitting layer (106; Fig 2; ¶ [0032]) that is provided between the first semiconductor layer (108; Fig 2; ¶ [0033]) and the second semiconductor layer (104; Fig 2; ¶ [0031]); 
a first electrode (112 (Right)); Fig 2; ¶ [0036]) that is provided on the first face (Top surface; Fig 2) and is electrically coupled (¶ [0036]) to the light emitting layer (106; Fig 2; ¶ [0032]); 

each of the first electrode (112 (Right)); Fig 2; ¶ [0036]) and the second electrode (110; Fig 2; ¶ [0036]) is electrically coupled to the light emitting layer (106; Fig 2; ¶ [0032]),
 	the first semiconductor layer (108; Fig 2; ¶ [0033]) is between the first electrode (112 (Right)); Fig 2; ¶ [0036]) and the light emitting layer (106; Fig 2; ¶ [0032]), and 
the second semiconductor layer (104; Fig 2; ¶ [0031]) is between the second electrode (110; Fig 2; ¶ [0036]) and the light emitting layer (106; Fig 2; ¶ [0032]); and 
a non-selected electrode (112 (Left end); Fig 2; ¶ [0036]) that is provided on the first face (Top surface; Fig 2), wherein the non-selected electrode (112 (Left end); Fig 2; ¶ [0036]) is not electrically coupled to a potential supply source (Fig 2).
	Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that light emitting device comprise the structure as claimed and taught by Chou in order to form a light emitting diode which is cost effective and has high thermal conductivity and high luminous efficiency (¶ [0007]).

	Regarding claim 16, Fig 2 of Shimmen in view of Chou as modified above in claim 15 (Chou in particular) discloses the first electrode each of the plurality of light emitting devices has a same shape.


	Regarding claim 18, Figs 3 and 4 of Shimmen in view of Chou discloses first electrode of each a first set of light emitting devices has a first shape (Fig 3) and the first electrodes of each of the second set of light emitting devices of the plurality of light emitting devices has a second shape different from the first shape (Fig 4).

	Regarding claim 19, Fig 1 of Shimmen discloses plurality of display panels in a tile pattern.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otama et al (US 7098059)
Kuramoto (US 2008/0017878)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/RATISHA MEHTA/Primary Examiner, Art Unit 2895